DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 16/708,852, filed on December 10, 2019. Claims 1-18 are pending in this application and have been rejected below. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on July 03, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are directed towards a server, claims 8-12 are directed towards a method and claims 13-18 are directed towards a non-transitory computer-readable medium, which are among the statutory categories of invention.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite providing and managing information from a cache.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, receive a flight object representing a flight provided by one or more provider systems; and search for predetermined ancillary objects associated with previous flights similar to the flight constitutes methods based on commercial interaction. The recitation of a communication interface and cache does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claim 13 recites certain method of organizing human activity for similar reasons as claim 1.
	Claim 7 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, receiving a request for one or more provider objects provided; searching for the provider objects at one or more of the provider systems, a flight object cache and an ancillary object cache; and categorizing the provider objects based on provider object categorization criteria constitutes methods based on commercial interaction. The recitation of a server, device and cache does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. 
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites when one or more of the predetermined ancillary objects, associated with at least one previous flight similar to the flight, are found at the ancillary object cache, provide, via the communication interface, to a requesting device, a response corresponding to the flight object and the one or more of the predetermined ancillary objects associated with the at least one previous flight similar to the flight, which is considered to be an insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a server comprising a communication interface and a controller, an ancillary object cache and requesting device at a high-level of generality such that they amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The non-transitory computer-readable medium storing a computer program in claim 13 also amounts to no more than mere instructions to apply the exception using a generic computer component; see MPEP 2106.05(f). Thus, the additional elements recited in claim 13 do not integrate the abstract idea into practical application for similar reasons as claim 1.
Claim 7 recites receiving, at the one or more servers, the one or more provider objects; and providing, at the one or more servers, to the requesting device, a response corresponding to the provider objects as categorized, which are limitations considered to be an insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 7 recite servers, a requesting device, provider systems, and caches at a high-level of generality such that they amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 7 is also directed to an abstract idea.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including a server, communication interface, controller, cache and devices amount to no more than a recitation of generic computer elements utilized to perform generic computer functions, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0067]; [0187]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claim 9 recites limitations that are not technological in nature and merely limits the abstract idea to a particular environment. Claim 2-5, 10, 11 and 14-17 recite storing, providing and/or receiving limitations that are considered to be insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Additionally, Claims 2-6, 8-12 and 14-18 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in the independent claims.  Therefore claims 2-6, 8-12 and 14-18 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garman, U.S. Publication No. 2016/0260182 [hereinafter Garman].

Referring to Claim 1, Garman teaches: 
A server comprising (Garman, [0264]):
a communication interface (Garman, [0406]);
a controller configured to (Garman, [0264]):
receive, via the communication interface, a flight object representing a flight provided by one or more provider systems (Garman, [0378]-[0379]), “at least one client computer that detects at least one user action and determines whether at least one user is searching for travel information; at least one server coupled to the at least one client computer, wherein at least one itinerary component is extracted from the at least one user action, wherein at least one supplier of the at least one itinerary component is automatically selected, wherein at least one query is transferred among the selected at least one supplier via at least one network, wherein the at least one query is a request for purchase information on the at least one itinerary component, wherein the at least one user is presented with at least one result list in response to at least one query response… the at least one travel component may comprise at least one component selected from a group including (but not limited to) airline reservations”; (Garman, [0087]);
search an ancillary object cache for predetermined ancillary objects associated with previous flights similar to the flight (Garman, [0417]-[0418]), “reservation information may also provide ancillary information through the same type of interface. This may be done through a separate type of query than is used for reservation information…the search engine may be structured to retrieve that information either prior to the retrieval of (for example) a related reservation or in parallel with a request for a related reservation if the matching ancillary information is not already cached… The information… can be cached so that it is available both for immediate display and subsequent use… maintaining a cache of ancillary information across all suppliers and supplier interface mechanisms can simplify the portions of the system that use and present the ancillary information”; (Garman, [0415]), “with airline reservations, there is relatively static "ancillary" information such as the type of airplane used for a particular flight, and in-flight services”; and 
when one or more of the predetermined ancillary objects, associated with at least one previous flight similar to the flight, are found at the ancillary object cache, provide, via the communication interface, to a requesting device, a response corresponding to the flight object and the one or more of the predetermined ancillary objects associated with the at least one previous flight similar to the flight (Garman, [0417]), “… If the system fetches ancillary information asynchronously to searches for time-variant information, like reservation price and availability, then the system may be adjusted, based on the needs of the particular information sources, to fetch that information often enough to ensure that any changes are reflected in the search engine's results promptly”; (Garman, [0022]).

Referring to Claim 2, Garman teaches the server of claim 1. Garman further teaches: 
wherein the controller is further configured to, when the one or more of the predetermined ancillary objects are not found at the ancillary object cache:
request further ancillary objects from the one or more provider systems, the further ancillary objects associated with the flight, such that the response includes the further ancillary objects as received from the one or more provider systems in place of the one or more of the predetermined ancillary objects (Garman, [0419]-[0420]), “ancillary information may be located on pages of a supplier website that are not naturally retrieved during the course of a search for time-sensitive information (ancillary information can be retrieved from pages entirely independent of a site's "flow" of search pages). Systems like this can be treated, for example (and except for details of interface and data parsing), much like information suppliers in which ancillary information is accessed via a specific XML or web-services interface…There may also be supplier systems in which ancillary information is located on "details" or "reservation" pages that are accessible from a point within the sequence of webpages used to search for time-variant information. If the supplier's website is implemented such that these pages may be accessed with stateless URLs, then a separate thread could be started during the search process to follow this branch in the website's flow and gather the ancillary information in parallel with the search engine's adapter…”; and 
store the further ancillary objects, as received from the one or more provider systems, at the ancillary object cache as further predetermined ancillary objects (Garman, [0420]), “periodically create "dummy" (for example) reservation searches in order to gain access to the details pages and gather the ancillary information”; (Garman, [0421]), “cache entries of ancillary information could be updated”; Garman, [0418]).

Referring to Claim 3, Garman teaches the server of claim 1. Garman further teaches
wherein the controller is further configured to, when the one or more predetermined ancillary objects are not found at the ancillary object cache:
provide the response without an ancillary object (Garman, [0562]), “In the event that search results are not found for the particular dates a user requested, the search system could return a "No availability" message combined with other area hotel results. Similarly, when performing a "specific search," as described above, the search system may also display results from the area around the user's requested hotel, in addition to the search result for that hotel…”;
request further ancillary objects from the one or more provider systems, the further ancillary objects associated with the flight (Garman, [0562]-[0564]), “…in light of the specific search is the structure and set of search adapters. Each search adapter may be customized for not just a specific supplier website or web services interface, but also for a specific use of (or path through) the supplier's website. Because of this, it may be efficient to create, for example, a second set of search adapters, or second call in the primary adapter interface, that manipulates supplier websites to efficiently perform searches for a single, known hotel…when performing a specific search, the system may still search multiple suppliers. This can occur, for example, when the system is capable of obtaining reservation information for the same hotel through multiple sources. If more than one available source does return available reservation information for the desired hotel, the system may choose a single result to present based on price or other criteria, or it may present more than one; and 
store the further ancillary objects, as received from the one or more provider systems, at the ancillary object cache as further predetermined ancillary objects (Garman, [0570]-[0571]), “the system could accumulate search results to into a database that contains the lowest available daily rates for a supported hotel for any given period into the future…Such a database would give the search system the ability to provide information to users addressing questions…”; (Garman, [0577]).

Referring to Claim 4, Garman teaches the server of claim 1. Garman further teaches: 
wherein the controller is further configured to:
receive, from the requesting device, a request for the flight object (Garman, [0107]), “the general flow of processing for each request (e.g., itinerary) begins when the user enters itinerary information through an itinerary-entry page of a website”; (Garman, [0276]), “TravelRequest object”; (Garman, [0368]); 
search, based on criteria of the request, at least one of a flight object cache and the one or more provider systems for the flight object (Garman, [0343]), “establishing at least one coupling to the selected at least one supplier via the at least one network, wherein the establishing may include at least one method selected from a group including… requesting at least one web page from at least one website of the at least one supplier and using at least one proprietary coupling among the at least one supplier and at least one intermediary database, wherein the at least one intermediary database may comprise information on available inventory of the at least one supplier”; (Garman, [0107]), “The itinerary information is transferred from the client to the server. The server reviews the itinerary information and determines the travel-suppliers that are most likely to have relevant and available purchasable options. The server couples to the appropriate systems of selected travel suppliers… and makes queries about the available travel options matching the itinerary… an intermediary can be used that also contains information about the travel supplier's inventory (for example (which example is intended to be illustrative and not restrictive), a Global Distribution System ("GDS") database)”, Examiner considers intermediary to be the cache; (Garman, [0384]; [0253]); and 
receive, from at least one of the flight object cache and the one or more provider systems, the flight object (Garman, [0386]), “a factory logic section of the at least one server may create and populate at least one object in response to at least one request from at least one other logic section, wherein the at least one object may be used in at least one session of the at least one user”; (Garman, [0166]).

Referring to Claim 5, Garman teaches the server of claim 1. Garman further teaches: 
wherein the controller is further configured to:
receive the predetermined ancillary objects (Garman, [0339]), “determining that at least one user is searching for supported information; extracting query information from the at least one user action, wherein the query information includes at least one category of the supported information”;
categorize the predetermined ancillary objects based on one or more of type and previous flight associations (Garman, [0172]), “the same user action may trigger essentially simultaneous searches for all available sub-categories (e.g., air, hotel, car) of the supported type of information (e.g., travel reservations)”; (Garman, [0339]; [0398]), “determining that at least one user is searching for supported information; extracting query information from the at least one user action, wherein the query information includes at least one category of the supported information; automatically selecting at least one supplier of the supported information using at least one server in response to the query information: transferring at least one query including the query information among the selected at least one supplier via at least one network; and generating at least one result list in response to at least one query response, wherein the at least one result list includes response information generated from the at least one query response and query status information”; (Garman, [0253]; [0295]; [0415]); and 
store, at the ancillary object cache, the predetermined ancillary objects as categorized (Garman, [0418]), “. The information can either be retained along with the time-sensitive search results for presentation to the user, or it can be cached so that it is available both for immediate display and subsequent use. Caching may not be as necessary in the case where ancillary information is unavoidably transmitted by a web server in response to each query. However, there may be uses that a search system can make of the ancillary information independent of a search for (for example) reservation availability, so the information may be cached regardless. In addition, maintaining a cache of ancillary information across all suppliers and supplier interface mechanisms can simplify the portions of the system that use and present the ancillary information”; (Garman, [0267]-[0268]; [0579]).

Referring to Claim 7, Garman. teaches: 
A method comprising:
receiving, at one or more servers, from a requesting device, a request for one or more provider objects provided by one or more provider systems (Garman, [0378]-[0379]), “at least one client computer that detects at least one user action and determines whether at least one user is searching for travel information; at least one server coupled to the at least one client computer, wherein at least one itinerary component is extracted from the at least one user action, wherein at least one supplier of the at least one itinerary component is automatically selected, wherein at least one query is transferred among the selected at least one supplier via at least one network, wherein the at least one query is a request for purchase information on the at least one itinerary component, wherein the at least one user is presented with at least one result list in response to at least one query response… the at least one travel component may comprise at least one component selected from a group including (  but not limited to) airline reservations”; (Garman, [0087]);
searching, at the one or more servers, for the provider objects at one or more of the provider systems, a flight object cache and an ancillary object cache (Garman, [0343]), “establishing at least one coupling to the selected at least one supplier via the at least one network, wherein the establishing may include at least one method selected from a group including… requesting at least one web page from at least one website of the at least one supplier and using at least one proprietary coupling among the at least one supplier and at least one intermediary database, wherein the at least one intermediary database may comprise information on available inventory of the at least one supplier”; (Garman, [0417]-[0418]), “reservation information may also provide ancillary information through the same type of interface. This may be done through a separate type of query than is used for reservation information…the search engine may be structured to retrieve that information either prior to the retrieval of (for example) a related reservation or in parallel with a request for a related reservation if the matching ancillary information is not already cached… The information… can be cached so that it is available both for immediate display and subsequent use… maintaining a cache of ancillary information across all suppliers and supplier interface mechanisms can simplify the portions of the system that use and present the ancillary information”; (Garman, [0415]), “with airline reservations, there is relatively static "ancillary" information such as the type of airplane used for a particular flight, and in-flight services”; (Garman, [0267]; [0339]); 
receiving, at the one or more servers, the one or more provider objects (Garman, [0417]), “… If the system fetches ancillary information asynchronously to searches for time-variant information, like reservation price and availability, then the system may be adjusted, based on the needs of the particular information sources, to fetch that information often enough to ensure that any changes are reflected in the search engine's results promptly”; (Garman, [0386]), “a factory logic section of the at least one server may create and populate at least one object in response to at least one request from at least one other logic section, wherein the at least one object may be used in at least one session of the at least one user”; (Garman, [0166]; [0022]);
categorizing, at the one or more servers, the provider objects based on provider object categorization criteria associated with the requesting device (Garman, [0172]), “the same user action may trigger essentially simultaneous searches for all available sub-categories (e.g., air, hotel, car) of the supported type of information (e.g., travel reservations)”; (Garman, [0339]; [0398]), “determining that at least one user is searching for supported information; extracting query information from the at least one user action, wherein the query information includes at least one category of the supported information; automatically selecting at least one supplier of the supported information using at least one server in response to the query information: transferring at least one query including the query information among the selected at least one supplier via at least one network; and generating at least one result list in response to at least one query response, wherein the at least one result list includes response information generated from the at least one query response and query status information”; (Garman, [0084]; [0295]; [0415]); and 
providing, at the one or more servers, to the requesting device, a response corresponding to the provider objects as categorized (Garman, [0084]), “When the user is searching for a supported type of information (e.g., product or service purchase information), information is extracted from user actions (see step 306). One or more potential suppliers are selected (e.g., automatically selected) by a server in response to the product information… . One or more responses are received from the suppliers, filtered (see step 311) and the responses are used to generate a result list for presentation to the user (see step 312). The result list may include product (or service) purchase information and/or query status information”; (Garman, [0398]; [0579]). 

Referring to Claim 8, Garman teaches the method of claim 7. Garman further teaches: 
further comprising:
ranking the provider objects, as categorized, based on the provider object categorization criteria, wherein the response corresponds to the provider objects as categorized and ranked (Garman, [0256]), “the server may take into account factors including, but not limited to: the user's explicit preferences (e.g., as indicated by the personal information entered); the user's implicit prioritization (e.g., as indicated by the current sort-order selection in the Bar); the particular user's past purchasing decisions when presented with similar options; and/or the past purchasing decisions of aggregate groups of users presented with similar options”; (Garman, [0559]), “In one example (which example is intended to be illustrative and not restrictive), the default behavior if the user specified one or more amenities to search for could be that results are sorted primarily by the percentage of amenities that each property had of the user's selected set and then secondarily by the search system's default search ordering”; (Garman, [0166]; [0366]).

Referring to Claim 9, Garman teaches the method of claim 7. Garman further teaches: 
wherein the provider object categorization criteria comprises respective prepopulated definitions of one or more of respective service levels of flights, associated fare rules, and associated services of the flights, the prepopulated definitions associated with the requesting device and not the one or more provider systems (Garman, [0124]), “Personal information may be used to control different aspects of the client behavior and/or of the server behavior toward a particular user…The personal information may also be used to guide the information search performed by the server. For example (which example is intended to be illustrative and not restrictive), where searches are performed for available airline tickets, the personal information may contain things like suppliers the user wishes to avoid, preferred ticket classes, senior citizen status, and/or other information that results in the availability of lower-cost fares”; (Garman, [0256]).

Referring to Claim 10, Garman teaches the method of claim 7. 
further comprising, when the request comprises a shopping request:
searching for the provider objects by one or more of: searching one or more of the provider systems and the flight object cache for flight objects that meets criteria of the request; and searching the ancillary object cache for ancillary objects associated with the flight objects (Garman, [0343]), “establishing at least one coupling to the selected at least one supplier via the at least one network, wherein the establishing may include at least one method selected from a group including… requesting at least one web page from at least one website of the at least one supplier and using at least one proprietary coupling among the at least one supplier and at least one intermediary database, wherein the at least one intermediary database may comprise information on available inventory of the at least one supplier”; (Garman, [0417]-[0418]), “reservation information may also provide ancillary information through the same type of interface. This may be done through a separate type of query than is used for reservation information…the search engine may be structured to retrieve that information either prior to the retrieval of (for example) a related reservation or in parallel with a request for a related reservation if the matching ancillary information is not already cached… The information… can be cached so that it is available both for immediate display and subsequent use… maintaining a cache of ancillary information across all suppliers and supplier interface mechanisms can simplify the portions of the system that use and present the ancillary information”; (Garman, [0415]), “with airline reservations, there is relatively static "ancillary" information such as the type of airplane used for a particular flight, and in-flight services”; (Garman, [0267]; [0339]); and
receiving the provider objects by one or more of: receiving one or more of the flight objects and the ancillary objects; assembling one or more of the flight objects and the ancillary objects into the provider objects for categorization; and assembling one or more of the flight objects and the ancillary objects into the provider objects based on the provider object categorization criteria (Garman, [0419]-[0420]), “ancillary information may be located on pages of a supplier website that are not naturally retrieved during the course of a search for time-sensitive information (ancillary information can be retrieved from pages entirely independent of a site's "flow" of search pages). Systems like this can be treated, for example (and except for details of interface and data parsing), much like information suppliers in which ancillary information is accessed via a specific XML or web-services interface…There may also be supplier systems in which ancillary information is located on "details" or "reservation" pages that are accessible from a point within the sequence of webpages used to search for time-variant information. If the supplier's website is implemented such that these pages may be accessed with stateless URLs, then a separate thread could be started during the search process to follow this branch in the website's flow and gather the ancillary information in parallel with the search engine's adapter…”; (Garman, [0429]-[0430]), “maintaining control of the purchase process through hosted booking may provide the ability to make additional, related sales offer(s) to the customer during the process… after the user completes the purchase of an airline reservation through hosted booking, the system can not only present the user with a confirmation code obtained from the supplier, but also automatically search for and present available rental car reservations from and hotel reservations near the destination airport… Many of the user data entry fields for the search could be pre-populated based on the information already entered. Specifically, the search could already be set, for example, to look for reservations for at-airport pickup, with the pickup location blank (it isn't necessarily obvious what airport a user might be flying into based on a hotel selection), the return location set to "same," dates set based on the hotel reservation dates, and other inputs set to reasonable defaults”.

Referring to Claim 11, Garman teaches the method of claim 7. 
further comprising, when the request comprises a pricing request:
searching for the provider objects by one or more of: searching the provider systems for flight objects that meets criteria of the request; and requesting, from the provider systems, a service list defining ancillary objects associated with the flight objects (Garman, [0348]), “the method may further comprise filtering the at least one query response using criteria selected from a group including (but not limited to) relative item pricing, preferences of the at least one user, personal information on the at least one user, sort criteria of the at least one user, past purchasing decisions of the at least one user, and past purchasing decisions of at least one aggregate group of users”; (Garman, [0417]), “If the system fetches ancillary information asynchronously to searches for time-variant information, like reservation price and availability, then the system may be adjusted, based on the needs of the particular information sources, to fetch that information often enough to ensure that any changes are reflected in the search engine's results promptly”; and 
receiving the provider objects by one or more of: receiving one or more of the flight objects and the service list; assembling one or more of the flight objects and the ancillary objects defined by the service list into the provider objects for categorization; and assembling one or more of the flight objects and the ancillary objects into the provider objects based on the provider object categorization criteria (Garman, [0255]-[0256]), “The server may perform post-processing on the search results received… providing only those results that are most likely to be selected.. This determination may be based on any desired criteria. For example (which example is intended to be illustrative and not restrictive), in the realm of air travel fares, many carriers quote fares much higher (e.g., 3 times or more) than their competition on some routes”; (Garman, [0577]).

Referring to Claim 13, Garman teaches: 
A non-transitory computer-readable medium storing a computer program (Garman, [0398]; [0401]), wherein execution of the computer program is for:
Claim 13 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 14 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 15 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 16 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 17 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Garman, U.S. Publication No. 2016/0260182 [hereinafter Garman], and further in view of O’Neil-Dunne et al. U.S. Publication No. 2018/0182017 [hereinafter Dunne]. 

Referring to Claim 6, Garman teaches the server of claim 1. Garman teaches airline reservations that include ancillary information (see par. 0415), but Garman does not explicitly teach: 
wherein the flight object and the one or more predetermined ancillary objects comprise New Distribution Capability (NDC) offers.

However Dunne teaches: 
wherein the flight object and the one or more predetermined ancillary objects comprise New Distribution Capability (NDC) offers (Dunne, [0021]), “the disclosed system utilizes the New Distribution Capability (NDC) standard introduced by the International Air Transportation Association (IATA), an extensible markup language (XML) based data schema which provides a standard for the communication of air travel products, services, their availability and pricing for carriers to sell into the marketplace either directly or via intermediaries”; (Dunne, [0022]-[0023]; [0105]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified airline reservations in Garman to include the NDC limitation as taught by Dunne. The motivation for doing this would have been to improve the method of searching in direct response to a user action in Garman (see par. 0309) to efficiently include the results of packaging travel products by alignment or combination from disparate data sources (see Dunne par. 0004).

Referring to Claim 12, XXXX teaches the method of claim 7. Garman teaches airline reservations that include ancillary information (see par. 0415), but Garman does not explicitly teach: 
wherein the one or more provider objects comprise New Distribution Capability (NDC) offers.

However Dunne teaches: 
wherein the one or more provider objects comprise New Distribution Capability (NDC) offers (Dunne, [0021]), “the disclosed system utilizes the New Distribution Capability (NDC) standard introduced by the International Air Transportation Association (IATA), an extensible markup language (XML) based data schema which provides a standard for the communication of air travel products, services, their availability and pricing for carriers to sell into the marketplace either directly or via intermediaries”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified airline reservations in Garman to include the NDC limitation as taught by Dunne. The motivation for doing this would have been to improve the method of searching in direct response to a user action in Garman (see par. 0309) to efficiently include the results of packaging travel products by alignment or combination from disparate data sources (see Dunne par. 0004).

Claim 18 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jafri (US 20160378874 A1) – The method involves searching  databases of airlines for flights meeting input using New Distribution Capability (NDC) data transmission standards, application program interface (API) protocols, websites and Global distribution system (GDS) network for airlines to offer services by websites. The order of search is comprised of either search using NDC standards followed by API protocols or websites, GDS network or NDC standards, API protocols and GDS network simultaneously in parallel. The results of search according to a prioritized scheme is sent to customer for display.

Iyengar et al. (US 6360205 B1) – A method for providing reservation information related to airline flights, lodging, transportation and the like using a communications network is disclosed. In one embodiment, access to a server machine is divided into sessions. During a first session a user machine makes a first request for reservation information from the server machine. This first request includes input data from a first customer which relates to the desired reservation information. For example, the first customer may input travel times in the hopes of booking a flight which corresponds to those times. The server machine requests the reservation information from a number of target sites based upon the input data. Included in the number of target sites is a first and second target sites. The server machine obtains reservation information which includes first and second reservation information respectively from the first and second target sites.

Shukla et al. (Dynamic Pricing for Airline Ancillaries with Customer Context) – This paper describes the dynamic pricing model developed by Deepair solutions, an AI technology provider for travel suppliers. We present a pricing model that provides dynamic pricing recommendations specific to each customer interaction and optimizes expected revenue per customer. The unique nature of personalized pricing provides the opportunity to search over the market space to find the optimal price-point of each ancillary for each customer, without violating customer privacy. In this paper, we present and compare three approaches for dynamic pricing of ancillaries, with increasing levels of sophistication: (1) a two-stage forecasting and optimization model using a logistic mapping function; (2) a two-stage model that uses a deep neural network for forecasting, coupled with a revenue maximization technique using discrete exhaustive search; (3) a single-stage end-to-end deep neural network that recommends the optimal price. We describe the performance of these models based on both offline and online evaluations.

Uzun-Per et al. (An Approach to Recommendation Systems Using Scalable Association Mining Algorithms on Big Data Processing Platforms: A Case Study in Airline Industry) – In recent years, ancillary services have become essential to increase revenue considering the fierce competition in the airline industry. Low-Cost Carriers generally prefer to sell tickets and ancillary services such as seat selection, excess baggage, a-la-carte meals, Wi-Fi internet access separately. Full-Service Carriers prefer to sell tickets as branded fares and offer several choices by grouping the most preferred ancillary services. To the best of our knowledge, there is no recommendation system for recommending ancillary services to increase the revenue of the airline companies. This paper proposes a methodology based on Lambda Architecture as a recommendation system that runs on a distributed big data platform. The proposed method utilizes association mining algorithms. We use scalable association mining algorithms implemented for the big data processing platforms. To facilitate testing of the proposed method, we implement a prototype application. We conduct an experimental study on the prototype to investigate the performance of the proposed methodology using accuracy and running times. The results indicate that the proposed method proves to be useful and has negligible processing overheads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624